DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 1, 3-7, and 9 are objected to because of the following informalities:  
In claim 1 line 6, “an enclosure” should be --the enclosure--, per line 3.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, and 9 are rejected under 35 U.S.C. 103 over DeGrazia et al. (US 6,356,175) in view of Applicant’s Admitted Prior Art (AAPA, on Figs. 1 and 2).
DeGrazia discloses a molded case circuit breaker in which a load-side terminal is connected to an external connection device, comprising: an enclosure (12, 14) of the molded circuit breaker formed of a boxed shape (manufacturing method), an upper cover (16, Fig. 53) coupled to an upper part of [the] enclosure (14) of the molded circuit on an upper side of the upper cover, in which the insulating cover includes an insulating wall (front in Fig. 56) interposed between the enclosure and the external connection device connected to the load-side terminal of the enclosure of the molded case circuit breaker (left side on Fig. 54).  DeGrazia discloses the insulating cover ioincluding side walls (where 504 touches in Fig. 54) covering a side of the load-side terminal entirely (in at least one direction), and wherein the insulating cover covers from a front side of the molded case circuit breaker (where 14 touches in Fig. 51) to a rear side of the molded case circuit breaker (opposite side to 14 in Fig. 51); wherein a cover opening (opening not labeled on 14/16, see Fig. 53) is formed on the upper part of the enclosure, through which the upper cover equipped at the upper part of the enclosure is exposed (i.e. opened).  
DeGrazia discloses substantially the claimed invention except for the base bus supporter.  AAPA teaches the use of a base bus supporter (6) provided to protect a power-side terminal (1a) of the enclosure of the molded case circuit breaker (1).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a base bus supporter, as taught by AAPA, in order to provide protection and support around the power-side terminal.  
Regarding claim 3, DeGrazia discloses the insulating wall including a partition wall (502) formed at an inner portion of the insulating wall to protrude from the inner portion of the insulating wall and configured to be inserted into a recess formed on an inter-phase partition wall of the load-side 15terminal.  

Regarding claim 5, DeGrazia discloses the insulating partition wall including an opening (opening in front in Fig. 56) through which a terminal of the load-side terminal is exposed.  
Regarding claim 6, DeGrazia discloses an insertion part (opening in front in Fig. 56) 13formed on a contact portion between the insulating wall and the partition wall, through which a coupling part formed to protrude on a front face of the external connection device is inserted.  
5re claRegarding claim 7, DeGrazia discloses a monitoring hole (509) formed on the upper face of the insulating cover to identify the internal condition of the load-side terminal.  
Regarding claim 9, DeGrazia discloses a protruding front cover (508) covering the upper support of a base bus supporter coupled to the front of the 15enclosure is formed on the front of the insulating cover.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection, as applied.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833